SCHOOLS
Under 70 O.S. 5-136 [70-5-136] (1976), a board of education of a school district authorized to furnish transportation may purchase liability insurance for employee-drivers of the school buses of the district.  The Attorney General has considered your request for an opinion wherein you ask the following question: "May a Board of Education of a school district authorized to furnish transportation, purchase liability insurance for the drivers of school buses?" In a prior opinion of the Attorney General, Opinion No. 67-200, issued April 6, 1967, to the Honorable Robert L. Goodfellow, State Representative, the Attorney General held, in part, that a board of education of a school district had no authority to purchase insurance for school bus drivers under the existing law, and further, that the only then existing statutory provision authorizing the purchase of insurance, 11 O.S. 16.1 [11-16.1] (1965), did not authorize the inclusion of a school bus driver within the terms and provisions of such an insurance policy.  Since the holding in Opinion No. 67-200, supra, a recent statutory provision has been included within the Oklahoma School Code of 1971. This provision, adopted in its original form in 1973 by House Bill No. 211 and now appearing, as amended in 1975, at 70 O.S. 5-136 [70-5-136] (1976), provides: "Boards of Education of school districts are hereby authorized to provide, at school district expense, not to exceed Three Hundred Thousand Dollars ($300,000.00), liability insurance to indemnify the members of the board of education, superintendents, principals, teachers and other employees, from civil liability, but in no event shall such insurance provide any protection for any of the aforesaid from prosecution on a criminal charge except vehicle-related felonies." (Emphasis added) The above quoted section has received recognition in a recent opinion from this office, this being Opinion No. 76-154, which opinion stated in part: "The apparent intent of the Legislature in enacting 70 O.S. 5-136 [70-5-136] (1975) was to provide for said school district officers and employees protection from financial loss through their employment. Such protection is expressly granted by said statute, and to advance the purpose thereof, it may be properly implied that such officers and employees may be indemnified for all financial losses resulting through their employment by and at the expense of the school district up to an amount not exceeding the statutory limit of Three Hundred Thousand Dollars ($300,000.00)." Based upon the recent statutory amendment and the prior opinion from this office, above quoted, it is apparent that a board of education of a school district authorized to furnish transportation may purchase liability insurance for the drivers of the school buses, this conclusion assuming that such drivers are employees of the district. Opinion No. 67-200, supra, by virtue of such statutory amendment, is hereby noted to be qualified to the extent to which it has been superceded by this amendment.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Under 70 O.S. 5-136 [70-5-136] (1976), a board of education of a school district authorized to furnish transportation may purchase liability insurance for employee-drivers of the school buses of the district.  (R. THOMAS LAY)